Exhibit 10.2

 

PENN-ARGOSY MERGER APPROVAL AGREEMENT

 

This Penn-Argosy Merger Approval Agreement (the “Agreement”) is entered into
between the Illinois Gaming Board (“Gaming Board”) and Penn National Gaming Inc.
(“Penn”), effective as of the date of execution by all parties (the “Effective
Date”).

 

WHEREAS on September 29, 2005, the Gaming Board, pursuant to the Riverboat
Gambling Act (the “Act”), made a decision on Penn’s request for regulatory
approval to acquire Argosy Gaming Company (“Argosy”) and all its wholly-owned
subsidiaries, including the Empress Casino Joliet Corporation (“Empress”) and
the Alton Gaming Company (“Alton”), (collectively referred to as the “Merger”).

 

WHEREAS, on the Effective Date of this Agreement, Penn wholly owns the Hollywood
Casino Corporation and its wholly-owned subsidiary, Hollywood Casino-Aurora Inc.
(“Hollywood”).

 

WHEREAS, upon completion of the Merger, Penn will ultimately wholly own Empress,
Alton and Hollywood;

 

WHEREAS, Penn is desirous of expediting the closing of the Merger;

 

WHEREAS, in exchange for the Board’s immediate approval of the Merger request,
Penn requests prior Gaming Board approval to dispose of the Empress and Alton,
pursuant to the terms incorporated herein, upon execution of the Merger; and

 

WHEREAS, the Gaming Board and Penn mutually desire to avoid the expense and risk
of protracted litigation.

 

NOW THEREFORE, in consideration of the foregoing premises (which constitute an
integral part of this Agreement) and the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Gaming Board and Penn hereby agree as
follows:

 

TERMS

 


1.                                       THE GAMING BOARD AGREES TO APPROVE THE
MERGER, AS PRESENTED BY PENN, ON SEPTEMBER 29, 2005, CONSISTENT WITH THE TERMS
INCORPORATED HEREIN;


 


2.                                       PENN AGREES TO ENTER INTO A DEFINITIVE
SALES AGREEMENT TO SELL EMPRESS AND ALTON BY DECEMBER 31, 2006.


 


3.                                       PENN AGREES TO DISPOSE OF EMPRESS AND
ALTON UPON COMPLETION OF THE BOARD’S SUITABILITY INVESTIGATION OR JUNE 30, 2007
(EXECUTION DEADLINE), WHICHEVER IS EARLIER.  IF THE BOARD’S SUITABILITY
INVESTIGATION IS NOT COMPLETED BY JUNE 30, 2007, THEN THE EXECUTION DEADLINE
WILL BE EXTENDED UNTIL 15 DAYS AFTER COMPLETION OF THAT INVESTIGATION.

 

--------------------------------------------------------------------------------


 


4.                                       PENN AGREES THAT IT WILL NOT APPOINT
ANY EXISTING MEMBERS OF THE BOARD OF DIRECTORS OF ARGOSY TO PENN’S BOARD OF
DIRECTORS OR TO THE BOARDS OF DIRECTORS AT THE EMPRESS, ALTON, OR HOLLYWOOD
WITHOUT PRIOR BOARD APPROVAL.


 


5.                                       PENN MAY REQUEST THAT THE GAMING BOARD,
IN ITS SOLE DISCRETION, REVIEW OR RECONSIDER THE TERMS OF THIS AGREEMENT UNDER
WHICH PENN AND ARGOSY ARE APPROVED TO MERGE.  NOTWITHSTANDING THE FOREGOING,
PENN EXPRESSLY WAIVES ANY AND ALL RIGHTS TO FILE AN ACTION TO CONTEST THE
BOARD’S DECISION ON THE MERGER BEFORE ANY TRIBUNAL INCLUDING THE GAMING BOARD,
FEDERAL AND STATE COURTS AND ANY OTHER ADMINISTRATIVE TRIBUNALS.


 


6.                                       PENN HEREBY RELEASES THE GAMING BOARD,
EACH OF ITS MEMBERS, ITS STAFF AND ITS ATTORNEYS, AGENTS AND REPRESENTATIVES
FROM ANY AND ALL LEGAL, EQUITABLE, OR OTHER CLAIMS OR CAUSES OF ACTION WHICH ARE
NOW KNOWN OR UNKNOWN AS OF THE EFFECTIVE DATE INCLUDING, BUT NOT LIMITED TO,
CLAIMS ARISING OUT OF THE GAMING BOARD’S DECISION ON THE MERGER.


 


7.                                       NOTWITHSTANDING THE FOREGOING, THE
GAMING BOARD AND PENH RESERVE THEIR RIGHTS TO ENFORCE THE TERMS OF THIS
AGREEMENT.


 


8.                                       THE PARTIES HERETO REPRESENT AND
WARRANT TO, AND AGREE WITH THE OTHERS AS FOLLOWS:


 


(A)                                  EACH PARTY HAS RECEIVED INDEPENDENT LEGAL
ADVICE FROM ITS OWN ATTORNEYS WITH RESPECT TO THE ADVISABILITY OF MAKING THE
SETTLEMENT PROVIDED FOR HEREIN, AND WITH RESPECT TO THE ADVISABILITY OF
EXECUTING THIS AGREEMENT.  EACH PARTY HAS CONTRIBUTED TO THE DRAFTING OF THIS
AGREEMENT AND, THEREFORE, THE AGREEMENT SHALL NOT BE CONSTRUED AGAINST EITHER
PARTY.


 


(B)                                 NO PARTY (NOR ANY AGENT, ASSOCIATE,
REPRESENTATIVE, OR ATTORNEY OF OR FOR ANY OTHER PARTY), HAS MADE ANY STATEMENT
OR REPRESENTATION TO ANY OTHER PARTY REGARDING ANY FACT RELIED UPON BY THE OTHER
PARTY IN ENTERING INTO THIS AGREEMENT, AND NO PARTY HERETO RELIES UPON ANY
STATEMENT, REPRESENTATION OR PROMISE OF ANY OTHER PARTY (OR OF ANY AGENT,
ASSOCIATE, REPRESENTATIVE OR ATTORNEY OF OR FOR ANY OTHER PARTY), IN EXECUTING
THIS AGREEMENT, OR IN MAKING THE SETTLEMENT PROVIDED FOR HEREIN, EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT.


 


(C)                                  EACH PARTY, AND ITS ATTORNEY, HAS MADE SUCH
INVESTIGATION OF THE FACTS PERTAINING TO THIS AGREEMENT, AND HAS ALL INFORMATION
WITH RESPECT TO ALL THE MATTERS PERTAINING THERETO, AS HE, SHE OR IT DEEMS
NECESSARY TO MAKE A FINAL AND BINDING DECISION TO EXECUTE THIS AGREEMENT AND
ABIDE BY THE PROVISIONS HEREIN.


 


(D)                                 THIS AGREEMENT HAS BEEN CAREFULLY READ BY
ALL PARTIES, THE CONTENTS HEREOF ARE KNOWN AND UNDERSTOOD BY ALL PARTIES, AND IT
IS SIGNED FREELY BY EACH PERSON OR ENTITY EXECUTING THIS AGREEMENT;


 


(E)                                  THE TERMS OF THIS AGREEMENT ARE
CONTRACTUAL, NOT A MERE RECITAL, AND ARE THE RESULT OF NEGOTIATION AMONG ALL THE
PARTIES.

 

2

--------------------------------------------------------------------------------


 


(F)                                    EACH PARTY HERETO RELIES ON THE FINALITY
OF THIS AGREEMENT AS A MATERIAL FACTOR INDUCING THAT PARTY’S EXECUTION OF THIS
AGREEMENT, AND THE OBLIGATIONS ASSUMED BY THIS AGREEMENT.


 


9.                                       THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS AND
ASSIGNS.  NO PERSON OR ENTITY IS, OR IS INTENDED TO BE, A THIRD-PARTY
BENEFICIARY OF THIS AGREEMENT.


 


10.                                 THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
EXECUTED AND DELIVERED WITHIN THE STATE OF ILLINOIS, AND THE LAWS OF THE STATE
OF ILLINOIS SHALL APPLY TO THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT
WITHOUT REFERENCE TO THE CHOICE OF LAW RULES THEREOF.


 


11.                                 EACH SIGNATORY TO THIS AGREEMENT HEREBY
REPRESENTS AND WARRANTS THAT HE/SHE IS AUTHORIZED TO ACT ON BEHALF OF THE PARTY
OR PARTIES HE/SHE PURPORTS TO REPRESENT OR UPON WHOSE BEHALF HE/SHE PURPORTS TO
ACT AND SHALL SUBMIT DOCUMENTATION SUPPORTING SUCH REPRESENTATION.


 


12.                                 IN ANY ACTION BY THE GAMING BOARD TO ENFORCE
THIS AGREEMENT, THE GAMING BOARD SHALL BE ENTITLED TO AN AWARD OF REASONABLE
ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH THOSE PROCEEDINGS.


 


13.                                 IN ANY ACTION BY PENN TO ENFORCE THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF REASONABLE
ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH THOSE PROCEEDINGS.


 


14.                                 THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS
AND DELIVERED BY FACSIMILE, WITH EACH EXECUTED COUNTERPART IN A FACSIMILE
STANDING AS AN ORIGINAL.

 

 

ILLINOIS GAMING BOARD

PENN NATIONAL GAMING INC.

 

 

 

 

 

 

 

 

/s/ Jeannette P. Tamayo

 

 

/s/  Kevin G. DeSanctis

 

By: Jeannette P. Tamayo

 

By: Kevin G. DeSanctis

 

Its: Administrator

 

Its: President

 

 

 

 

 

 

 

 

 

Dated:

September 29, 2005

 

Dated:

9-29-2005

 

 

3

--------------------------------------------------------------------------------